Title: To James Madison from John Armstrong, 2 September 1811
From: Armstrong, John
To: Madison, James


Dear Sir,Rhinebeck 2d. September 1811.
The enclosed paragraph, coming from the quarter it does, would not have made any declaration from me either proper or necessary, (any more than that in the National Intelligencer, by which it was followed), had not a common friend, for whose opinions I have much respect, hinted to me the propriety of Stating, either privately to you, or publicly in a Newspaper, what was the fact. In choosing between these two modes I could not hesitate & hence it is that I now offer to you the assurance, that the first mentioned paragraph is substantially false, attributing to me conversations I never held. Indeed the anachronisms in the story will entirely destroy its credit with those who give themselves the trouble of enquiring into dates, as I did not arrive in Washington, untill after M. Erwing’s appointment had been confirmed by the Senate. I beg you to beleive that I am, with the highest respect and consideration, Your most Obedient & very humble Servant
John Armstrong.
 